Picture 1 [thg-20160515xex10_1g001.jpg]

Exhibit 10.1

May 15,  2016

﻿

﻿

Joseph M. Zubretsky

﻿

﻿

﻿

Dear Joe:

﻿

On behalf of the Board of Directors of The Hanover Insurance Group, Inc. (“The
Hanover” or the “Company”),  I am pleased to confirm our offer for you to join
The Hanover as its  President and Chief Executive Officer, reporting to the
Board of Directors.  We believe you are very well-suited to lead our Company and
we are excited for The Hanover’s future.  The terms of your employment are as
follows:

﻿

1.



Base Salary: Effective on the date you commence employment with The
Hanover (your “Employment Date”), your salary will be payable in biweekly
installments which annualize to $1,000,000. 

﻿

2.



Short-Term Incentive Compensation:  

﻿

2016 Short-Term Incentive Compensation Award

You will participate in a  tailored  2016 short-term incentive compensation
(“STIC”) program in accordance with the terms of the plan attached hereto as
Exhibit A. 

﻿

Eligibility for 2017 Short-Term Compensation Award

Your 2017 STIC target award, for which you will be eligible next year, will
equal 140% of your base salary.  Actual payouts, however, may range from 0% to
200% of target depending upon your individual performance and The Hanover’s
performance against certain pre-established performance criteria approved by the
Compensation Committee and the Committee of Independent Directors (the “CID”).

﻿

Terms and Conditions

The terms and conditions of our annual STIC Programs are established by the
Compensation Committee and the CID, typically at the regularly scheduled
February meetings.  Any STIC payment, including the 2016 award, is contingent
upon you being employed at The Hanover at the time the payment is made and is
subject to the terms and conditions of the program.

﻿

3.



Long-Term Incentive Compensation: 

﻿

2016 Long-Term Incentive Compensation Award 

Effective on your Employment Date, you will be granted a 2016 long-term equity
award with an estimated grant date fair value of approximately $3,000,000 (the
“2016 Award”).  Approximately one-half of the 2016 Award will be in the form of
performance-based restricted



 

--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 2 of 9

 

 

 

stock units (“PBRSUs”) that will vest,  if at all, at a level commensurate with
the achievement of the performance metrics applicable to such award, on  the
third anniversary of your Employment Date.  Actual payouts may range from 0% to
150% of the targeted number of units based upon The Hanover’s relative total
shareholder return measured from your Employment Date through December 31,
2018.  The balance of this award will be granted in the form of stock
options that will vest in three approximately equal annual installments
commencing on the first anniversary of your Employment Date.

 

Initial Sign-On Long-Term Incentive Compensation Award

Effective on your Employment Date, you will also receive a one-time sign-on
long-term equity incentive award with an estimated grant date fair value of
approximately $3,000,000 (the “Sign-On Award”).  The Sign-On Award will be
granted in the same form and proportions, and with the same terms and
conditions, as the 2016 Award described above.  

﻿

Future Long-Term Compensation Awards

You shall be eligible for future annual long-term equity or other grants in such
amounts and on such terms and conditions as shall be determined at such times by
the Compensation Committee and the CID.

﻿

Terms and Conditions

Exhibit B sets forth certain additional terms of these long-term equity awards.
 In the case of a conflict between the terms of this Section 3 or Exhibit B, the
terms of Exhibit B shall govern.

﻿

4.



Relocation:  You will be eligible to receive relocation assistance during the
first twenty-four months of your employment under The Hanover Insurance Group
Executive Relocation Program.  If you voluntarily terminate your employment
without “Good Reason”, or your employment is terminated by The Hanover for
“Cause”, within twenty-four (24) months from the start of your relocation
process (the “Measurement Period”),  then you will be obligated to repay the
unearned portion of such relocation expenses.  The start of the Measurement
Period is the date of the first incurred expense by the relocation vendor.   The
“unearned portion of such relocation expenses” shall be calculated by
subtracting the number of whole months during the Measurement Period you worked
from 24, and dividing the resulting difference by 24, and then multiplying the
resulting quotient by the total amount of such relocation expenses.  We will
discuss later the terms of your temporary living arrangements, but as a point of
clarification, this “clawback” provision shall not apply to temporary living
expenses approved by the Compensation Committee.

﻿

5.



Benefits: You will be eligible to participate in The Hanover’s benefit programs,
including, but not limited to, Group Medical, Dental, Life, Short and Long-Term
Disability Insurance, The Hanover Insurance Group Retirement Savings Plan, and
our Non-Qualified Retirement Savings Plan.  Eligibility for and entitlements to
benefits are determined by the terms and conditions of the applicable benefit
plans, as they may be amended from time to time.  

﻿

You will be eligible to earn four (4) weeks of vacation annually. 



You will be eligible to participate in the financial planning and matching gifts
programs currently available to other senior executives.





--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 3 of 9

 

 

 

﻿

6.



Severance Protection: 

﻿

Change in Control

You will also be eligible to participate in The Hanover Insurance Group, Inc.
Amended and Restated Employment Continuity Plan (the “Change in Control Plan”),
in accordance with the terms thereof, as an “Executive Tier Participant” with a
2X “Multiplier” but without a Section 280G excise tax “gross up” and on a “best
net” basis instead.  Participation in the Change in Control Plan requires
agreement to certain non-solicitation, non-interference, confidentiality and
other covenants as set forth in the plan (a copy of which has been provided to
you), which are applicable whether or not such benefits become available, and no
benefits shall be payable unless the Company receives a waiver and release and
other terms and conditions of the Change in Control Plan are satisfied.

﻿

Other Involuntary Termination

In the event your employment is involuntarily terminated, other than for
“Cause” or in connection with a “Change  in Control”, or you terminate your
employment with the Company for “Good Reason”,  then you will be eligible to
receive severance compensation equal to 2.4 times your base salary payable in a
single lump sum cash payment to be paid on a date selected by the Company that
is not later than sixty (60) days after your termination of employment;
provided,  however, that if the 60-day period straddles a calendar year, then
the payment will be made in the later year during the remainder of the 60-day
period.  Additionally, to the extent unvested, you will continue to vest in any
long-term equity incentive awards for one (1) year following your termination,
but in no event may vesting extend beyond the award’s expiration date in the
case of stock option awards. 

﻿

As a condition to eligibility for such severance benefits, you will be required
to execute and return to The Hanover  an irrevocable separation agreement in a
form that is acceptable to the Company, which shall include a release of claims,
 customary non-solicitation, non-interference, confidentiality, and
non-disparagement provisions (but no other covenants that impose restrictions
materially more burdensome than those set forth herein), along with other terms
acceptable to the Company.  In the event that the Company believes that it has
the right to terminate your employment for “Cause,” the Company must give you
written notice of the purported Cause.  The Company shall provide you with
notice of such purported Cause within ten (10) business days after the Board has
become aware that Cause has been triggered (except that failure to provide
notice timely shall be without prejudice to the Company’s right to terminate you
with Cause unless such delay materially impaired your ability to cure such
matter within the time-period hereinafter provided).  If such matter is
susceptible to cure, then you shall have the right to do so within thirty (30)
days of receipt of said notice.  To the extent that such matter is not
susceptible to cure, or you do not cure such event within this thirty (30) day
period, the Company shall be required to terminate your employment within thirty
(30) days thereafter in order to have your termination of employment treated as
a “Cause” termination.    In the event that you believe that you have the right
to terminate your employment for “Good Reason” and receive severance benefits
hereunder, you must give the Board of Directors written notice of the purported
Good Reason within ten (10) business days of the first occurrence of such
triggering event.  The Hanover shall have the right to cure within thirty (30)
days of receipt of said notice.  To the extent that The Hanover does not cure
such event within this thirty (30) day period, you



--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 4 of 9

 

 

 

shall be required to terminate your employment within thirty (30) days
thereafter in order to have your termination of employment treated as a “Good
Reason” termination.  References in this section to a “termination of
employment” shall mean a “separation of service” as defined by Section 409A of
the Internal Revenue Code of 1986 (the “Code”) (after giving effect to the
presumptions contained therein). 

﻿

7.



Covenants and Other Agreements:  The Hanover has certain conditions to
employment which apply to all of its officers and senior employees. 
Accordingly, as a condition of your employment with the Company, you agree that
you will (i) not, directly or indirectly, during the term of your employment
with The Hanover, and for a period of one year thereafter, hire, solicit, entice
away or in any way interfere with The Hanover’s relationship with, any of its
officers or employees, or in any way attempt to do so or participate with,
assist or encourage a third party to do so; (ii) at all times, neither disclose
any of The Hanover’s confidential or proprietary information to any third party,
nor use such information for any purpose other than for the benefit of The
Hanover and in accordance with Hanover policy; (iii) not, during the term of
your employment  with The Hanover, and for a period of one year
thereafter,  interfere with or seek to interfere with, The Hanover’s
relationships with any of its policyholders, customers, clients, agents or
vendors; and (iv) at all times, comply with The Hanover’s Code of Conduct and
other policies and procedures as in effect from time to time. For the purposes
of this provision, “confidential” or “proprietary” information shall include any
information concerning the business, prospects, and goodwill of The Hanover
including, by way of illustration and not limitation, all information (whether
or not patentable or copyrightable) owned, possessed or used by The Hanover
including, without limitation, any agent or vendor information, client
information, potential agent or client lists, trade secrets, reports, technical
data, computer programs, software documentation, software development, marketing
or business plans, unpublished financial information, budgeting/price/cost
information or agent, broker, employee or insured’s lists or compensation
information, except to the extent such information is otherwise legally and
publicly available.

﻿

8.



Representations and Other Considerations:  Please be advised that to the extent
you are subject to any employment or contractual obligations to prior
employer(s), the Company expects you to comply with such obligations and to
inform the Company accordingly. The Hanover respects its competitors’ trade
secrets and confidential information.  Please do not bring with you any
confidential information or proprietary information from any of your prior
employers, and please do not use such information at any time, in any way,
during the course of your employment with The Hanover.

﻿

You represent that you have provided The Hanover with copies of any agreement or
employment policies, including any code of conduct or similar policies, that may
set forth any continuing obligations to such prior employer(s), and that you are
not aware of any agreement or employment policy of any kind that will prevent
you from fulfilling, or that in any way could interfere or adversely affect your
ability to fulfill, your responsibilities to The Hanover in the capacities
contemplated. You represent that you have no reason to believe that any
regulatory authority in the U.S., United Kingdom, European Union, or elsewhere,
including, but not limited to the U.S. Securities and Exchange Commission,
various state departments of insurance, the U.K. Financial Conduct Authority and
the U.K. Prudential Regulatory Authority, would object to you becoming an
officer and director of The Hanover or of any of its insurance and non-



--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 5 of 9

 

 

 

insurance subsidiaries.  You also represent that you are not aware of any other
impediment to your ability to fulfill the responsibilities contemplated as
President, Chief Executive Officer and a Director of The Hanover or any of its
subsidiaries.

﻿

9.



Miscellaneous:

﻿

Electronic Payment: As a condition of employment, all employees are paid through
Electronic Funds Transfer (EFT). 

﻿

Employment Eligibility:  Under the Federal immigration law, you will be required
to complete an I-9 form verifying your employment eligibility in the United
States on or prior to your Employment Date.  We will provide you with a list of
acceptable forms of documentation. 

﻿

At-Will Employment Relationship:  This offer letter briefly summarizes some of
the terms and conditions of your employment.  This letter is not and should not
be construed as an employment contract.  Employment at The Hanover is
at-will.  This means that you or the Company can terminate the employment
relationship at any time, for any reason or no reason at all, with or without
cause or notice.

﻿

Other Activities:  You may, with the permission of the Board, accept outside
directorships (but no more than one public company) and engage in other
activities for civic and charitable organizations to the extent doing so does
not interfere or adversely affect your ability to fulfill your responsibilities
to The Hanover in the capacities contemplated. 

﻿

Definitions:  Certain terms used herein or in the Exhibits hereto have the
meanings assigned to them in Exhibit C.

﻿

Entire Agreement; Governing Law: This letter agreement sets forth the entire
agreement between you and the Company and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment.  This letter agreement and your
employment relationship shall be governed by the laws of Massachusetts, without
regard to the law of conflicts.

﻿

Company Policies:  You shall be subject to the Company’s policies as in effect
from time to time, including stock ownership guidelines applicable to executive
officers, Insider Trading Policy, Policy Regarding Recoupment of Formulae-Based
Performance Compensation, and policies relating to hedging and pledging of
securities linked to The Hanover. 

﻿

Withholding:  All payments made by the Company under this agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

﻿

10.



Other:  Our current plan is to announce your appointment on Monday, May 16,
2016, effective June 20,  2016, which would be your actual Employment Date. We
will elect you as a non-independent director of  The Hanover effective on your
Employment Date.  No additional compensation is payable to management members
for Board service.

﻿





--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 6 of 9

 

 

 

Joe, we are truly excited about your decision to join The Hanover. The entire
Board looks forward to working with you.  

﻿

﻿

Very truly yours,

﻿

﻿

/s/ Michael Angelini

Michael Angelini

Chairman of the Board

The Hanover Insurance Group, Inc.

﻿

﻿

﻿

/s/ P. Kevin Condron
                                                                           

P. Kevin Condron

Chairman of the Search Committee

and of the Compensation Committee

The Hanover Insurance Group, Inc.

﻿

Accepted and Agreed:

﻿

﻿

/s/ Joseph M. Zubretsky

Name: Joseph M. Zubretsky

Date: May 15, 2016





--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 7 of 9

 

 

 

Exhibit A

﻿

2016 Annual Short-Term

Incentive Compensation Plan

﻿

The award payable under this program will equal the lesser of (i) 1% of The
Hanover’s pre-tax operating income, before interest expense on debt and as
adjusted to exclude the impact of catastrophes, measured over the six month
period ending on December 31, 2016, as reported on the Company’s financial
statements as filed with the Securities and Exchange Commission on a Form 8-K
(including as a cover to the year-end earnings press release) or Form 10-K and
certified by the Company’s Chief Financial Officer;  or (ii) 140% of your 2016
annualized base salary. Such award will be issued pursuant to, and subject to
the terms of, the 2014 Executive Short-Term Incentive Compensation Plan, will be
payable in March 2017 at such time as 2016 STIC awards are payable to other
executives of the Company, and shall be subject to such further terms and
conditions as are designed to ensure its compliance with Section 162(m) of the
Code and to such administrative rules and conditions as otherwise apply to the
Company’s Executive and Leadership STIC Plans. 

﻿





--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 8 of 9

 

 

 

Exhibit B

﻿

Certain Additional Terms Applicable to Long-Term Equity Awards

﻿

Retirement:  Your 2016 Award, Sign-On Award and any future long-term equity
awards will provide for pro-rated vesting of PBRSUs upon
Retirement.  Additionally, upon Retirement, any then vested stock options shall
remain exercisable for a period of three (3) years (but in no event later than
the option’s scheduled expiration date and subject to earlier cancellation as
provided under Award Terms below).    

﻿

Award Terms: Except as otherwise provided herein, all such awards shall be
subject to the terms and conditions of The Hanover Insurance Group 2014
Long-Term Incentive Plan (the “2014 Plan”) or any successor long-term equity
plan of the Company and the standard Company grant agreements as in effect from
time to time (the “Grant Agreements”).  For purposes of determining the
Company’s relative total shareholder return with respect to the 2016 and Sign-on
Award PBRSUs, the Company will adopt the same methods and methodologies, to the
extent practicable, as apply to the 2016 grants of PBRSUs made to other
executive officers of the Company.    Notwithstanding any provision of any stock
option awards which provide for an extended exercise period following separation
from the Company, in the event of a Change in Control (as defined in the 2014
Plan) or other extraordinary transaction pursuant to which options are
cashed-out, converted to or exchanged for another right, cancelled, or otherwise
amended, such awards shall be subject to the same treatment, which may include
cancellation, as shall apply generally to all executive-level holders of vested
stock options.  For example, in the event the terms of any such transaction
provide for the cancellation of options which are “out-of-the-money” at the
designated time, any out-of-the-money vested options then held by you shall
similarly be subject to cancellation and the extended right to exercise such
options shall not survive.

﻿

Change in Control:  In the event of a Change in Control (as defined in the 2014
Plan), any vested or unvested equity awards will be subject to the same terms,
conditions and rights as are set forth in all other awards governed by Grant
Agreements except that, notwithstanding any other provision to the contrary,
including any rights otherwise triggered by the subsequent involuntary
termination of your employment by the Company (or its successor) or constructive
termination by you, no equity-based awards granted pursuant to this letter
agreement or otherwise within twelve months from your Employment Date, shall be
subject to accelerated vesting (or conversion) as a result of such events
without the explicit approval of the CID in its sole discretion.  For avoidance
of doubt and in the event of a Change in Control, and unless otherwise agreed,
any such awards granted after the one-year anniversary of the Employment Date
shall be governed by the terms of the standard plan agreements in effect from
time to time.

﻿

 

﻿

﻿





--------------------------------------------------------------------------------

 

 

Joseph M. Zubretsky

May 15, 2016

Page 9 of 9

 

 

 

Exhibit C

﻿

Selected Definitions

﻿

﻿

Except as provided herein, capitalized terms used herein without definition
shall have the following meanings:    

﻿

The term “Cause” shall mean:  (i) your continued willful failure to perform
substantially your duties with the Company or any affiliate (other than any such
failure resulting from your incapacity due to disability within the meaning of
the Company's short-term disability plan as in effect at the time such
determination is made) after ten (10) days prior written notice from the Board;
(ii) your conviction of, or plea of guilty or nolo contendere to, a misdemeanor
involving theft or embezzlement, or a felony; (iii) your willful engagement in
illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company or any affiliate; (iv) your material breach of any
non-disclosure or non-solicitation agreement with the Company or any affiliate;
(v) your willful violation of a posted Company policy applicable to all
employees which violation is demonstrably and materially injurious to the
Company or any affiliate; or (vi) any material breach of your representations,
covenants and other obligations and agreements set forth in this letter
agreement.  “Cause” may not be alleged except upon a determination by the Board
of Directors of the Company.  

﻿

The term “Good Reason” shall mean (i) any material and adverse change with
respect to your authority, duties or responsibilities; (ii) a reduction in your
rate of annual base salary as set forth in the letter agreement; (iii) a
reduction in your annual short-term incentive compensation plan target award
(but excluding the conversion of any cash incentive arrangement into an equity
incentive arrangement of commensurate value or vice versa) from that set forth
in the letter agreement; (iv) a material reduction in health, welfare and
retirement benefits offered as of the date of this letter agreement, unless the
reduction applies similarly to all domestic executive officers of the Company;
(v) any requirement that you relocate to an office more than 35 miles from the
Worcester facility; (vi) any failure of the Board to nominate you to the Board
of Directors at the end of your then current term; or (vii) your removal as a
director by action of the Board of Directors; in each case set forth in clauses
(vi) and (vii), without Cause.  Notwithstanding the foregoing with respect to
subsections (ii) and (iii) above, reductions to your annual base salary and/or
target annual short-term incentive compensation of less than 10% in the
aggregate, taking into account any prior reductions to the same, shall not be
deemed “Good Reason” if such reductions are applied to all senior executives at
the Company or the applicable successor entity, as applicable. 

﻿

The term “Change in Control” shall have the meaning in the Change in Control
Plan.

﻿

The term “Retirement” as used in Exhibit B only, shall mean your termination of
employment with the Company for any reason other than by the Company for
“Cause”,  following your attainment of age 65.

﻿

The terms “the Company” and “The Hanover” shall include, depending on the
context, the direct and indirect subsidiaries of The Hanover Insurance Group,
Inc.

﻿

﻿

﻿



--------------------------------------------------------------------------------